Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2. Applicant is reminded of the proper language and format for an abstract of the disclosure.
3. The abstract of the disclosure is objected to because it contains legal 
term "comprises". Correction is required. See MPEP § 608.01(b).

Claim Objections
4.	Claims 5 and 15 are objected to because of the following informalities:  In claims 5, and 15 line 2, n and k are not define. This can be corrected by inserting “wherein n and k are positive integers”.  Appropriate correction is required.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1, 2,11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 and 6 of U.S. Patent No.  11,223,463 in view of Lyu Yongxia et al (WO 2018121222). 
With regards to claim 1  ‘463  discloses in claims 1 ( wireless communications method, comprising:
 determining a second time unit according to a time domain location of a last first time unit of a plurality of first time units, wherein the plurality of first time units are used to transmit a transport block (TB) repeatedly for a plurality of times, and the first time unit is a slot ; and transmitting feedback information by using the second time unit, wherein the feedback information is feedback information for data transmitted in the plurality of first time units.
‘463 discloses all of the subject matter of claim 1 above, except for “ time unit, time unit is a slot, the plurality of first  time unit.
However, Lyu Yongxia et al teaches (see page 12), the information of the resource of the transport information block may be location information of the resource, for example, in the time domain, or in the frequency domain, or in the start of the time domain and the frequency domain. And the termination sequence number, more specifically, the start position of the time-frequency resource in the time domain (the sequence number of the time-domain unit with the smallest sequence number included in the time-frequency resource) and/or the termination location (the time-frequency resource includes the largest sequence number) The sequence number of the time domain unit, and the start position of the time-frequency resource in the frequency domain (the sequence number of the frequency domain unit with the smallest sequence number included in the time-frequency resource) and/or the termination position (the time-frequency resource includes the largest sequence number) The serial number of the frequency domain unit). The information about the resource of the transport information block may also be the size information of the time-frequency resource (for example, the number of time domain resource units occupied by the resource along the time domain, and the frequency domain resource unit occupied by the resource along the frequency domain. Number of). In an example, the information of the resource of the transport information block may be expressed as a starting position of the time-frequency resource in the frequency domain and a size along the frequency domain, and a starting position and a ending position of the time domain. In yet another example, the information of the resource of the transport information block may be expressed as a starting position of the time-frequency resource in the frequency domain and a size along the frequency domain, and a sequence number of the time domain unit. The above-mentioned frequency domain unit may be a resource block RB (Resource Block), or a resource block group (RBG), or a predefined sub-band (Subband). The time domain unit may be a symbol, or a mini-slot, or a slot, or a subframe, wherein the duration of one subframe in the time domain may be 1 millisecond (ms), one time slot consists of 7 or 14 symbols, and one mini time slot may include at least one symbol (for example, 2 symbols or 7 symbols or 14 symbols, or any of 14 symbols or less Number symbol).
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of ‘463 as taught by Lyu Yongxia et al to arrive at the claimed invention, and include time unit, time unit is a slot, the plurality of first time unit.
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of ‘463 as taught by Lyu Yongxia et al to arrive at the claimed invention, and include time unit, time unit is a slot, the plurality of first time unit with a reasonable expectation of success, thus improve technique that can reduce the latency of data transmission (see page 2, Lyu Yongxia et al). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art at the time the invention was made

With regards to claim 11, A communications device, comprising a processor and a transceiver, wherein the processor is configured to: determine a second time unit according to a time domain location of a last first time unit of a plurality of first time units, wherein the plurality of first time units are used to transmit a transport block (TB) repeatedly for a plurality of times, and the first time unit is a slot; and the transceiver is configured to: transmitting feedback information by using the second time unit, wherein the feedback information is feedback information for data transmitted in the plurality of first time units ( see claim 5 of ‘463, claim rejected similarly as in claim 1 above)

With regards to claims 2 and 12, ‘463 discloses the method according to claim 1, wherein the feedback information comprises an acknowledgement (ACK)/negative acknowledgement (NACK), and the ACK/NACK corresponds to the TB transmitted repeatedly for a plurality of times; or the feedback information comprises a plurality of ACKs/NACKs, and the plurality of ACKs/NACKs correspond one-to-one with a plurality of code block groups (CBG) of the TB( see claims 2 and 6 of ‘463).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3,9-13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei Tech(WO 2018027818 A1) (see Patent translate provided in IDS) in view of Huawei Tech (CN108347311) see Patent translate provided in IDS) and further in view of Lyu Yongxia et al (WO 2018121222).
With regards to claim 1, WO 2018027818 A1 discloses, a wireless communications method (see [0001], an information transmission method, base station, and user equipment, in [0002], wireless communication technology), comprising:
determining a second time  according to a time domain location of a last one of a plurality of first time (see [0022], determining the second time domain resource according to the first time domain interval value and the first time domain resource Three time domain resources; if the third time domain resource is an available uplink time domain resource, it is determined that the third time domain resource is the second time domain resource); 
WO 2018027818 A1 further discloses in ([0006], a feedback method and in [0024], The receiving module is used to receive Erst information, wherein the first information is used to instruct the UE to send second information(feedback); the processing module is used to obtain a first parameter value, wherein the first parameter value is used to indicate the first time domain The location relationship between the resource and the second time domain resource, the first time domain resource is the time domain resource where the first information is located, the second time domain resource is the time domain resource where the second information is located, and the second time domain The resource takes up no more than one subframe in the time domain, and the interval between the second time domain resource and the first time domain resource is less than four subframes; the processing module is also used to determine according to the first parameter value The second time domain resource; the sending module is used to send the second information on the second time domain resource) 
WO 2018027818 A1 discloses all of the subject matter discussed above, except for
(i) wherein the plurality of  first time units are used to transmit a transport block (TB) repeatedly for a plurality of times, and the first time unit is a slot
(ii)  transmitting feedback information by using the second time unit, wherein the feedback information is feedback information for data transmitted in the plurality of first time units.
(iii) “ time unit, time unit is a slot, the plurality of first  time unit.
(a) with regards to items (i) and  (ii) above;
However, CN108347311 in the same endeavor discloses a method for sending feedback information. On page 5, an access network device sends a transmission block TB to a terminal device in a first transmission time interval TTI, the TB includes at least two coding blocks CB, the At least two CBs include a first part CB and a second part CB; if the access network device sends the second part CB to the terminal device in the second TTI and does not send the first part CB, the access network device receiving first feedback information and second feedback information sent by the terminal device, the first feedback information is used to feedback whether the terminal device correctly decodes the first part CB, and the second feedback information is used to feedback whether the terminal device correctly decodes the second part CB, where the second TTI is chronologically located after the first TTI.
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of WO 2018027818 A1 as taught by CN108347311 and include ) wherein the plurality of  first time units are used to transmit a transport block (TB) repeatedly for a plurality of times, and the first time unit is a slot and transmitting feedback information by using the second time unit, wherein the feedback information is feedback information for data transmitted in the plurality of first time units.
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of WO 2018027818 A1 as taught by CN108347311 and include a method for sending feedback information with a reasonable expectation of success, thus improve the transmission efficiency of the system (see page 3, CN108347311). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art at the time the invention was made. 
(b) with regards to item (iii) above
However, Lyu Yongxia et al teaches (see page 12), the information of the resource of the transport information block may be location information of the resource, for example, in the time domain, or in the frequency domain, or in the start of the time domain and the frequency domain. And the termination sequence number, more specifically, the start position of the time-frequency resource in the time domain (the sequence number of the time-domain unit with the smallest sequence number included in the time-frequency resource) and/or the termination location (the time-frequency resource includes the largest sequence number) The sequence number of the time domain unit, and the start position of the time-frequency resource in the frequency domain (the sequence number of the frequency domain unit with the smallest sequence number included in the time-frequency resource) and/or the termination position (the time-frequency resource includes the largest sequence number) The serial number of the frequency domain unit). The information about the resource of the transport information block may also be the size information of the time-frequency resource (for example, the number of time domain resource units occupied by the resource along the time domain, and the frequency domain resource unit occupied by the resource along the frequency domain. Number of). In an example, the information of the resource of the transport information block may be expressed as a starting position of the time-frequency resource in the frequency domain and a size along the frequency domain, and a starting position and a ending position of the time domain. In yet another example, the information of the resource of the transport information block may be expressed as a starting position of the time-frequency resource in the frequency domain and a size along the frequency domain, and a sequence number of the time domain unit. The above-mentioned frequency domain unit may be a resource block RB (Resource Block), or a resource block group (RBG), or a predefined sub-band (Subband). The time domain unit may be a symbol, or a mini-slot, or a slot, or a subframe, wherein the duration of one subframe in the time domain may be 1 millisecond (ms), one time slot consists of 7 or 14 symbols, and one mini time slot may include at least one symbol (for example, 2 symbols or 7 symbols or 14 symbols, or any of 14 symbols or less Number symbol).
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of WO 2018027818 A1 and CN108347311 as taught by Lyu Yongxia et al to arrive at the claimed invention, and include time unit, time unit is a slot, the plurality of first time unit.
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of WO 2018027818 A1 and CN108347311 as taught by Lyu Yongxia et al to arrive at the claimed invention, and include time unit, time unit is a slot, the plurality of first time unit with a reasonable expectation of success, thus improve technique that can reduce the latency of data transmission (see page 2, Lyu Yongxia et al). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art at the time the invention was made

With regards to claim 11, the combination of WO 2018027818 A1,  CN108347311  and Lyu Yongxia et al discloses in figs 14-18, a communications device, comprising a processor and a transceiver, wherein the processor is configured to: determine a second time unit according to a time domain location of a last first time  of a plurality of first time units, ( [0549], wherein, the processor 1120 determines the second time The domain resource is specifically implemented on the second time domain resource as: selecting a candidate time domain resource among the multiple candidate time domain resources as the second time domain resource) ; and the transceiver (see figs 14-18, [0596], in FIG. 14 and includes a processor 1402, a memory 1403, a transmitter 1401, and a receiver 1404 . Also see page 32 of CN108347311, The transceiver may include, for example, an infrared transceiver, a use transceiver, a wireless universal serial bus (USB) transceiver, a Bluetooth transceiver, and the like. Although not shown, the access network device can transmit the signal (or data) through the transmitter and / or receive the signal (data) through the receiver using the corresponding communication technology) 
wherein the plurality of first time units are used to transmit a transport block (TB) repeatedly for a plurality of times, and the first time unit is a slot; and the transceiver is configured to: transmitting feedback information by using the second time unit, wherein the feedback information is feedback information for data transmitted in the plurality of first time units ( the rest of the claim recites similar limitations as in claim 1 above and is therefore rejected similarly like claim 1 above).

With regards to claims 2 and 12, the combination of WO 2018027818 A1 , CN108347311 and Lyu Yongxia et al discloses the method according to claim 2, wherein the feedback information comprises an acknowledgement (ACK)/negative acknowledgement (NACK), and the ACK/NACK corresponds to the TB transmitted repeatedly for a plurality of times; or the feedback information comprises a plurality of ACKs/NACKs, and the plurality of ACKs/NACKs correspond one-to-one with a plurality of code block groups (CBG) of the TB.( see WO 2018027818 A1 [0211], It should be understood that the response information here may include positive response information (Acknowledgement, ACK) or negative response information (Negative Acknowledgement, NACK)).

With regards to claims 3 and 13, the combination of WO 2018027818 A1 , CN108347311 and Lyu Yongxia et al discloses the method according to claim 1, wherein the second time unit is a slot or a sub-slot, ([0227] Taking Table 1 as an example, assume that the frequency domain resource used by the UE to send the second information is a 'DD subcarrier (slot), and the TDD uplink and downlink configuration of the UE is 1, and the subframe n of the first time domain resource takes a value of 4. The value of the domain interval value k is 3 subframes, and the UE may determine that the subframe n + k is the third time domain resource, that is, determine the subframe 7 as the third time domain resource). Also in [0076], Any one of: the time domain length of 1 subframe; or, the time domain length of 1 slot; or, the ttme domain length of 2 symbols; or, the time domain length of 4 symbols. Also see Lyu Yongxia et al. page 12, The time domain unit may be a symbol, or a mini-slot, or a slot, or a subframe, wherein the duration of one subframe in the time domain may be 1 millisecond (ms), one time slot consists of 7 or 14 symbols, and one mini time slot may include at least one symbol (for example, 2 symbols or 7 symbols or 14 symbols, or any of 14 symbols or less Number symbol).

With regards to claims 9 and 19, the combination of the combination of WO 2018027818 A1 , CN108347311 and Lyu Yongxia et al discloses the method according to claim 1, wherein the first time units are a plurality of consecutive first time units. ([0549], wherein, the processor 1120 determines the second time The domain resource is specifically implemented on the second time domain resource as: selecting a candidate time domain resource among the multiple candidate time domain resources as the second time domain resource)   Also see Lyu Yongxia et al. page 12, The time domain unit may be a symbol, or a mini-slot, or a slot, or a subframe, wherein the duration of one subframe in the time domain may be 1 millisecond (ms), one time slot consists of 7 or 14 symbols, and one mini time slot may include at least one symbol (for example, 2 symbols or 7 symbols or 14 symbols, or any of 14 symbols or less Number symbol).

15 With regards to claims 10 and 20, the combination of WO 2018027818 A1 , CN108347311 and Lyu Yongxia et al discloses the method according to claim 1, wherein the TB is uplink TB; or the TB is downlink TB (see WO 2018027818 A1 fig.2, UL grant). Also see Lyu Yongxia et al. page 13, At S210, after the network device determines that transmission (for example, uplink transmission or downlink transmission) for TB#A (ie, an example of the first information block) needs to be performed with the terminal device #A, the network device may generate for the TB#A. Control information #A (ie, an example of the first control information).

Allowable Subject Matter
9.	Claims 4-8 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  the prior arts WO 2018027818 A1, CN108347311 and Lyu Yongxia et al alone or in combination do not provides the motivation to teach the limitations as recited in claims 4-8 and 14-18.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al (US 2016/0182209A1) (see IDS) discloses Downlink Channel Time Domain Position Determination Method and Device.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        June 14, 2022